DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,546,128. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 10,546,128 anticipates claims 1-20.

Allowable Subject Matter
Claims 1-20 would be allowable upon filing terminal disclaimer to overcome the non-statutory double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

Bobritsky discloses systems, methods, and software products to prevent malware attacks on networks, which include endpoint devices, by providing an environment to the endpoint device which simulates an environment, for example, a security environment, where malware is known to refrain from executing. The system operates by placement of an agent onto an endpoint, such as endpoints of the secondary area of the internal network. The agent is deployed to sit on the operating system (OS) of the machine (e.g., servers) and inject its code into the computer abstraction layers. The agent, once installed at the endpoint, for example, by integrating into the operating system of code of the endpoint, provides the endpoint with a virtual environment which mimics or simulates the designated environment, for example, the designated environment being the environment of the security system (i.e., a security environment). With the agent installed and active on the machine, the endpoint corresponding to the machine is referred to as a protected endpoint. These endpoints, with the agent installed thereon, present malware which reaches the respective endpoints with a simulated, false or mimicked environment. For example, on Windows® based Operating Systems, the prevention module simulates the existence of one or more processes, the existence of certain files, certain data, certain registry values, the existence of services, and status, specific network protocol responses, and the like, associated with a security environment, from which the malware is known to refrain from executing on.

Mohandas discloses a classification engine which compares two binary objects to determine whether they can be classified as belonging to a common family. As an example application, the classification engine may be used to detect malware objects derived from a common ancestor. To classify the object, the binary is disassembled and the resulting assembly code is normalized. Known “clean” functions, such as compiler-generated library code, are filtered out. Normalized blocks of assembly code may then be characterized, such as by forming N-grams, and checksumming each N-gram. These may be compared to known malware routines. The classification engine may generate a multigraph, receiving inputs from self-reported behavior of the object and 
However, Bobritsky, Bobritsky and Mohandas either alone or in combination fail to teach or suggest “wherein installing and configuring the virtual imitating resource further includes determining whether the virtual imitating resource is a static imitating resource or a dynamic imitating resource, wherein installing and configuring the virtual imitating resource further includes, in response to determining that the virtual imitating resource is the dynamic imitating resource, comparing a call graph of the evasive malware with patterns of dynamic imitating resources on a database as required by claims 1 and similarly by claims 8 and 15 and when taken in the context of the claim as a whole. Dependent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435